Title: J. B. Moussier to Thomas Jefferson, 14 September 1809
From: Gallatin, Albert,Moussier, J. B.
To: Jefferson, Thomas


          
            Monsieur Le président a Charleston le 14 Septembre 1809
            J’ai L’honneur d’informer, Votre excéllence, que je viens de recevoir ici, un paquet à votre adresse, qui m’est parvenu de france par la Voie du Ship mentor,  ce Sont divers ouvrages de Mr henry de Gazzera membre de plusieurs académies, qui vous prie d’en agréer L’hommage.
            J’aurois desiré, Monsieur Le président, que la distance de cette ville m’eut permis de vous les présenter moi même, dans L’impossibilité de m’acquitter de cette honorable Commission, j’ai L’honneur de vous prévenir que j’ai remis ce matin Le paquet au Capitaine Levin Jones de la Goélette Wolf de Baltimore, qui m’a assuré qu’il vous Sera éxactement remis.
            Cette circonstance me fait hazarder de vous faire une priere, dont je vous prie d’excuser la liberté Si elle devait être impraticable.
            J’ai apporté de france une grande collection de tableaux qui représentent les principaux monumens de L’antiquité, une Caisse d’environ cinquante tableaux n’a pu-être disposée au moment de mon départ et est restée à Bordeaux; les Capitaines des batimens parlementaires envoyés en france n’ont pas voulu S’en charger, pour ne pas déroger à la loi de non-intercourse.
            Cette circonstance qui retarde mes projets d’établir un muséum dans une des villes des états unis, me fait reclamer votre protection, pour donner L’ordre au Cape du premier batiment qui irait en france en parlementaire, de demander cette Caisse à Mr Louis ferrier Négt à Bordeaux, pour la remettre ensuite à Mr Joseph Thebaud Négt à New-york, qui la tiendrait à ma disposition.
            J’ose espérer, Monsieur Le président, que La protection que vous accordez aux arts, me fera trouver mon excuse auprès de vous, Si j’ai pu me rendre importun.
            J’ai L’honneur d’être avec un profond respect Monsieur Le president. Votre Tres humble & Très obéissant Serviteur J. B. Moussier
          
          
          Editors’ Translation
          
            Mister President  Charleston 14 September 1809
            I have the honor of informing Your Excellency that I recently received here a package addressed to you, that came to me from France by way of the ship Mentor.  It consists of various works by Mr. Henri Gazzera, a member of several academies, who wishes you to accept them with his compliments.
            Mister president, I wish that the distance from this city to you would have allowed me to present them myself. Given the impossibility of fulfilling this honorable commission, I have the honor of letting you know that this morning I gave the package to Captain Levin Jones, of the schooner Wolf, who assured me that it would be delivered to you without fail. This opportunity leads me to venture a request, whose liberty I hope you will forgive, should it not be practicable.
            I brought from France a large collection of paintings representing the principal monuments of antiquity. A crate of about fifty paintings was not ready at the time of my departure and remained in Bordeaux. Captains of parlementaires did not want to take it into their care, so as not to run afoul of the Non-Intercourse Act.
            This situation, which sets back my plans to establish a museum in a city in the United States, induces me to ask for your assistance, so that orders may be given to the captain of the first parlementaire going to France to ask Mr. Louis Ferrier, a merchant in Bordeaux, to deliver the crate to Mr. Joseph Thebaud, a merchant in New York, who will hold it for me.
            I dare hope, Mister President, that the protection you grant to the arts will excuse me in your eyes, should I have made myself tiresome.
            I have the honor to be with profound respect Mister President your very humble and very obedient servant J. B. Moussier
          
        